Exhibit 10.10

 

PROMISSORY NOTE

 



Principal Amount: $25,000.00 Date: August 21, 2015





San Antonio, Texas 

 

This Promissory Note (“Note”) is made and entered into as of this 21st day of
August, 2015 by and between Digerati Technologies, Inc., a Nevada corporation,
(“DTGI”) with its principal place of business located at 3463 Magic Drive, Suite
355, San Antonio, TX 78229 and Craig K. Clement (“Lender”) with his principal
address at 626 Jessamine St., San Antonio, Texas 78209.

 

FOR SERVICES RECEIVED, Shift8 promises to pay $25,000.00 (Twenty five thousand
dollars) to the order of Lender at 626 Jessamine St., San Antonio, Texas 78209
or such other location as Lender may designate in writing, on or before October
31, 2015.

 

Interest shall accrue at 0% (zero percent) per annum. Lender shall not impose
any penalty for DTGI pre-payment of this note.

 

Upon and at any time after any Default (as defined below) all amounts due under
this Note, at the option of the Lender and without demand, notice or legal
process of any kind, may be declared and immediately shall be due and payable.
“Default” shall mean the occurrence or existence of any one or more of the
following events or conditions: (i) DTGI fails to pay when due any amounts due
under this Note and fails to cure such late payment within five (5) days
following written receipt of notice of the late payment; or (ii) DTGI makes an
assignment for the benefit of creditors, or any proceeding is filed or commenced
by or against DTGI under any bankruptcy, reorganization, arrangement of debt
insolvency, readjustment of debt or receivership law or statute, and any such
proceeding remains undismissed or unstayed for a period of 30 days, or any of
the actions sought in any such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian, or other similar official for, DTGI or for any substantial part of
its property) shall occur, or DTGI shall take any action to authorize any of the
actions set forth above in this subsection.

 

DTGI hereby waives presentment, demand of payment, protest or notice with
respect to the indebtedness evidenced by this Note including, without
limitation, notice that the Note or any portion thereof, is due.

 

If Lender prevails in any action to collect on or enforce this Note or claims
arising from the execution of this Note, then Lender’s reasonable attorneys’
fees and costs will also be payable under this Note.

 



  

 



 

Neither party may assign this Note without the prior written consent of the
other, which shall not be unreasonably withheld.

 

This Note may be modified only by a written document that refers specifically to
this Note and is signed by both parties. A party’s failure to delay in enforcing
any rovision of this Note will not be deemed a waiver of that party’s rights
with respect to that provision or any other provision of this Note. A party’s
waiver of any of its rights under this Note is not a waiver of any of its others
rights with respect to a prior, contemporaneous or future occurrence, whether
similar in nature or not. This Note shall be binding upon and inure to the
benefit of the successors and assigns of the parties hereto.

 

THIS NOTE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS, AND LENDER AGREES
TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS FOR ALL
PURPOSES, SOLE AND EXCLUSIVE VENUE FOR ANY DISPUTE OR DISAGREEMENT ARISING UNDER
OR RELATING TO THIS NOTE SHALL BE IN A COURT SITTING IN BEXAR COUNTY, SAN
ANTONIO, TEXAS.

 

MADE this 21st day of August, 2015

 



Digerati Technologies, Inc.         By: /s/ Antonio Estrada     Antonio Estrada
    It’s Chief Financial Officer

 